147.	 Once a year the great family of Members of the United Nations meets in these august precincts, out of respect for a rule, to honor a tradition, for some perhaps a ritual. But what they are essentially concerned with is the future of our planet and the progress of mankind. Every year we come here to pay obeisance to the principles, rules and conventions governing international relations. Every year each of us in this very place reaffirms this attachment to the principles of liberty, peace, justice, solidarity and autonomous development in co-operation. Through reflection and exhaustive analysis together we seek solutions for the. problems in which the world today has become mired.
148.	Nevertheless, in Africa, the People's Republic of Angola, a State of law, of freedom, sovereignty and independence, has. been invaded, attacked and occupied by South Africa.
149.	Namibia continues its march of liberation on a path strewn with obstacles, arbitrary actions and the denial of the right to true independence. Apartheid, the disgrace of our century, enjoys privileges, and immunities.
150.	Western Sahara is counting its dead and staunching its wounds, awaiting the referendum on self-determination. 
151.	Some sovereign countries feel threatened. External interference in their internal affairs is unacceptable.
152.	In Latin America, the thousands of dead in El Salvador cry out for justice and will ensure victory against oppression and exploitation. Puerto Rico is fighting for recognition of its right to self-determination and independence. Elsewhere, the list of missing persons, of headless and tortured corpses is ever lengthening in the name of hope.
153.	In the Middle East, Lebanon is battered and rent asunder, Palestine is being sacrificed, Iraq violated, the Tamul installations bombed and Syria threatened. Zionist Israel enjoys privileges.
154.	In the Mediterranean, the Republic of Cyprus, occupied and divided, is fighting for the preservation of its territorial integrity.
155.	In Asia, the People's Democratic Republic of Korea is patiently weaving the thread of its peaceful reunification, so long awaited but constantly thwarted and hindered.
156.	East Timor, annexed by Indonesia, Is the victim of a conspiracy of silence.
157.	. The new international economic order is not yet at hand. The affluent countries are exporting their own crises and spreading poverty. Disarmament can wait, particularly since the unbridled over-armament race is gathering momentum. The neutron weapon bespeaks longevity for real-estate but merely the lifespan of a sigh for the living.
158.	What credence, can we give to words when facts, in their unendurable cruelty and provocation, mark the frontiers between oppression and freedom, between exploitation and social justice, between compromise and principles and, ultimately, between war and peace?
159.	For the delegation of the Democratic Republic of Sao Tome and Principe the incompatibility to which we have just referred stems from a conflict of interests between the aspirations and legitimate rights of peoples, on the. one hand, and the grip of domination and exploitation on the part of reactionary and imperialist forces, on the other.
160.	The United Nations finds its expression in the fundamental principles upon which it was founded and to which all Member States have voluntarily and deliberately committed themselves, recognizing as highly positive the intrinsic value of those very principles for the preservation of peace and harmony among peoples.
161.	The building of peace must be the most vital task of our peoples, governments and institutions. Any complicity, however infinitesimal, with imperialists and reactionary forces in their terrorist, barbarous and criminal activities constitutes a serious threat to the fragile edifice of international peace and security.
162.	The United Nations remains, in spite of everything, the hope of oppressed and exploited peoples victims of aggression, whose rights are being violated; they recognize in the Organization a force at the service of peace, justice end progress. 
163.	We take this opportunity to congratulate the Republic of Vanuatu and Belize on their admission to our midst.
164.	Since 12 July 1975, the date of its accession to independence, the Democratic Republic of Sao Tome and Principe, faithful to the principles of non-alignment and to its commitments, has been working consistently and loyally towards the implementation of United Nations decisions whose objectives are to-guarantee freedom, peace, progress and social justice.
165.	History is recording our individual and collective actions. Are we ready to call a halt to the destructive madness which has taken , possession of the minds of some? 
166.	Are we ready as well to act together to bring about an era for mankind where there will be no shame for the past, no repugnance or bitterness for the present, and where, men and women, we shall be proud of our humanity and shall live in respect and harmony with our principles? The eyes of history are upon us. Let us take up, the challenge.:
